DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-235405 (“Amano”).

Amano teaches:

    PNG
    media_image1.png
    386
    506
    media_image1.png
    Greyscale

1. A semiconductor device (see, e.g. Fig. 21 for a top view teaching many of the limitations of claim 1) comprising a transistor section (areas of the wafer corresponding to sections labeled IGBT 20) and a diode section (areas of the wafer corresponding to sections labeled FWD 30), the semiconductor device including: 
a temperature sensing section 10 (“thermosensitive element”, or “temperature sensing element 10”, e.g. a diode, see para 27-28); 

a neighboring diode section (e.g. area of the wafer corresponding to 30, laterally to the right or left of 10 in the top view of Fig. 21) adjacent to the temperature sensing section; and 
a first non-neighboring diode section (e.g. area of the wafer corresponding to the upper 30 as shown in Fig. 21) that is not adjacent to the temperature sensing section, 
wherein the first non-neighboring diode section has a pattern different from a pattern of the neighboring diode section in a top view (Applicant uses the term “pattern” as a top-view periphery shape, see para 38; the neighboring diode is a narrower stripe than the non-neighboring diode, see Fig. 21, see para 84 wherein “the IGBT region 20 and the FWD region 30 are repeatedly provided, and there are places where the repetition cycle is short”),
wherein the neighboring transistor section and the neighboring diode section are spaced apart from the temperature sensing section (see Figs. 4, 16B, 17, etc., wherein in every embodiment 10 is spaced apart from the wafer and the dopants therein that make up the diode and transistor sections, because 10 is spaced from them by an interlayer insulating film 40).

In the embodiment of Fig. 21 (the ‘twenty-first embodiment”, see para 84), Amano does not teach that the “spaced apart” limitation is “such that the temperature sensing section does not overlap the neighboring transistor section and the neighboring 

However, in the embodiment of Fig. 4 (“fourth embodiment”, para 41), Amano teaches 

    PNG
    media_image2.png
    362
    567
    media_image2.png
    Greyscale
wherein 10 is not vertically above either the IGBT section 20 or the diode section 30, but rather it is above a P-well 60 (in other words, the temperature sensing section 10 does not overlap the neighboring transistor section 20 and the neighboring diode section 30 in the top view). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Amano’s 4th embodiment to the invention of Amano’s 21st embodiment, by placing a P-well 60 between the labeled sections 20 and 30. The motivation to do so is that the combination 

	Amano further teaches and/or suggests as obvious to one of ordinary skill in the art:

2. The semiconductor device according to claim 1, wherein the temperature sensing section has a longer side (left side of 10 in Fig. 21) and a shorter side (top side of 10 in Fig. 21), and is, on the shorter side, adjacent to only one of the neighboring transistor section and the neighboring diode section (it only neighbors a transistor section 20).  

3. The semiconductor device according to claim 1, wherein 

the transistor section has a non-neighboring transistor section (e.g. uppermost IGBT shown in Fig. 21) that is not adjacent to the temperature sensing section, and 

the neighboring diode section and the neighboring transistor section are 
adjacent to a longer side of the temperature sensing section (Fig. 21) and 
arrayed in a longitudinal direction (the “longitudinal direction” is not defined by the claim; it is reasonable to interpret it as the direction along which the temperature sensor is longer, which is the top-to-bottom direction in Fig. 

6. The semiconductor device according to claim 1, wherein the neighboring transistor section and the neighboring diode section have a longitudinal direction (i.e. the direction that they are longer in, which is left-to-right in Fig. 21) in an extending direction of trench portions included in the transistor section (para 70 describes the “sixteenth embodiment”, wherein Fig. 16B shows the small side of the trench gates 23 in the cross-sectional view D-D shown in the plan view of Fig. 16A. Thus, the long side of the gate trenches runs from left-to-right in Fig. 16, which is the same direction as the longitudinal direction of 20 and 30. Fig. 21 only differs from Fig. 16 in that the “repetition cycle” of 20 and 30 differs, rather than 20 and 30 having uniform widths. Thus, while the plan view of Fig. 21 does not have an accompanying cross-sectional view, it is clear that it would be essentially the same as Fig. 16B but having different widths of 20 and 30. This is especially in view that para 74 (seventeenth embodiment) recites “in the present embodiment, only parts different from the sixteenth embodiments will be described,” para 77 (eighteenth embodiment) recites “in the present embodiment, only parts different from each of the above embodiments will be described,” and para 84 recites “in the present embodiment, only parts different from the 18th to 20th embodiments will be described.” This does not modify the addition of Fig. 4 as discussed with claim 1; it only discusses the obvious teaching of the claimed directions.


    PNG
    media_image3.png
    704
    688
    media_image3.png
    Greyscale




Allowable Subject Matter
Claim(s) 4-5 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the prior art does not explicitly teach, or reasonably suggest as obvious to one of ordinary skill in the art, an invention having all of the limitations of claims 1+3+4, including:
a second non-neighboring diode section that is not adjacent to the temperature sensing section, wherein the second non-neighboring diode section and the non-neighboring transistor section are arrayed in the longitudinal direction on an opposite side to the temperature sensing section, in a reversed order of an arrangement of the neighboring diode section and the neighboring transistor section that are arrayed in the longitudinal direction.  

Claim 5 depends from claim 4, and each is allowable for the same reasons as the claim from which it depends.

In Applicant’s Fig. 1, the neighboring transistor can be the right-most labeled 71, and the neighboring diode can be the 81 between it and KA. They are arrayed in the longitudinal direction Y. Thus, the second non-neighboring diode section (83b directly to the right of rightmost 71) and the non-neighboring transistor section (73 as labeled) are arrayed in the longitudinal direction (Y) on an opposite side to the temperature sensing section (these non-neighboring sections are on the opposite side of the neighboring sections, as compared to 90), in a reversed order, of an arrangement of the neighboring diode section and the neighboring transistor section (in the neighboring sections, the transistor is on top and the diode is on the bottom; in the non-neighboring sections, that 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection (combination of Fig. 4 and 21, rather than the previous Office Action reliance on Fig. 21 only).

Conclusion
The prior art made of record, because it is considered pertinent to applicant's disclosure, but which is not relied upon specifically in the rejections above, is listed on the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Parendo/Primary Examiner, Art Unit 2819